      Case 1:20-cr-00028-JPO Document 17 Filed 04/20/20 Page 1 of 3




                                  Richard B. Lind
                                  Attorney At Law
                     575 Lexington Avenue-4 th Floor
                           New York, NY 10022
         Telephone: (212) 888-7725 Email: rlind@lindlawyer.com

                                                            April 20, 2020



VIAECF

Hon. J. Paul Oetken
United States District Judge
U.S. Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States v. Juan Becerra
                      20 Cr. 28 (JPO)

Dear Judge Oetken:

       I am the CJA attorney for Juan Pablo Becerra, a defendant in the above­
referenced matter. This letter requests permission to expend CJA funds to hire an
associate attorney, Jacob Mitchell, Esq., to assist me in reviewing discovery, preparing
and organizing materials in this case, as well as helping me to research and write bail
applications and pre-trial motions, and to prepare for trial, if that becomes necessary.

       As can be seen in his attached resume, Mr. Mitchell graduated law school in
2010. Since that time, he has acquired extensive skills in document review, and in
preparation for and assistance at federal criminal trials. From August 2010 to December
2014, he worked at DeNovo Legal as an Electronic Discovery Attorney. Additionally,
Mr. Mitchell has been approved by District Judges to assist CJA attorneys in numerous
criminal trials in this District, as well as one criminal trial in the Eastern District.

        Specifically, Mr. Mitchell was appointed to assist CJA attorneys Kenneth Paul, in
United States v. McDow, 15 Cr. 233 (PGG)(SDNY) and United States v. Ryan Quashie,
14 CR 376 (BMC)(EDNY); Allan Haber, in United States v. Weisberg, before Judge
Analisa Torres; and Stephanie Carvlin, in United States v. Marcel Harris, before former
Judge Forrest in this District in which Mr. Mitchell assisted in document review. All
three attorneys have reported that they found Mr. Mitchell's work to be excellent.
      Case 1:20-cr-00028-JPO Document 17 Filed 04/20/20 Page 2 of 3
                                                                                            2


        Based on this background, I sought and obtained permission from Judge Vernon
S. Broderick, for Mr. Mitchell to assist me as associate counsel in United States v. Dean
Jones, et al., 15 Cr. 153 (VSB). Trial in that case was scheduled for April 17, 2017, but
our client pleaded shortly before trial commenced. (A co-defendant proceeded to trial.)
Mr. Mitchell's assistance -- particularly with respect to organization of discovery
materials and "3500" materials -- was excellent. In addition, among other matters, Mr.
Mitchell assisted me in United States v. Branch, 17 Cr. 64 (CS) before Judge Seibel,
which resulted in a favorable plea.

        I respectfully request this Court to assign and approve Mr. Mitchell to work on
this case as my associate. Using Mr. Mitchell to do this work and assist me both in
advance of and during any possible trial will be more cost-effective since Mr. Mitchell
will bill at an hourly rate of $90, whereas I will be billing at an hourly rate of $152.

       Thank you for the Court's consideration of this application.

                                                     Respectfully submitted,

                                                            Isl
                                                     Richard B. Lind
Enclosure

                      Granted.
                      So ordered.
                        April 20, 2020
             Case 1:20-cr-00028-JPOJacob B. Mitchell
                                     Document 17 Filed 04/20/20 Page 3 of 3

   341 Eastern Parkway, Apt. 3F, Brooklyn, NY 11216 - (540) 273-3400 - jacobbarclaymitchell@gmail.com


EDUCATION
     New York Law School, J.D., May 2010
         •     Admission - New York State, SONY, EDNY
     Fordham University, May 2005
         •     Graduate School of education
     Bard College, B.A., Political Science, May 2004
         •     Awarded - Certificate of Intensive Study at Bard Globalization and International Affairs Program.
EXPERIENCE
     The Law Office of Allan Haber- Stephanie Carvlin- Kenneth Paul- Richard Lind-Eric
     Sears, December 2014-Present
     Federal Criminal Defense Attorney
         • Second chair on Hobbs Act Robbery trial, cross-examined cell tower expert.
         • Make court appearances from pretrial conferences to violations of supervised release.
         • Manage, organize and index electronic discovery in federal criminal cases.
         • Interview clients and present relevant evidence at co-defendant meetings.
         • Perform legal research, writing and trial preparation.
     De Novo Legal, August 2011-December 2014
     Electronic Discovery Attorney
         • Conducted electronic discovery from first level review to production.
         • Participated in weekly client briefings.
         • Responsible for making determinations regarding document relevancy, responsiveness,
           confidentiality, attorney-client privilege and attorney work product.
        • Redacted confidential and privileged information, created privilege log to justify legal basis of
           privilege to judge as well as identify potential unforeseen issues that might arise in depositions.
     Brooklyn Bar Association Volunteer Lawyer Program, July 2011-December 2014
      Foreclosure Defense Attorney
         • Represented homeowners in foreclosure proceedings.
         • Provided counsel and guidance to clients facing the loss of their home.
         • Prepared applications for mortgage modifications.
         • Conducted negotiations and mediations to attain mortgage modifications for clients.
         • Adept in foreclosure prevention and settlement conference procedure.
     New York State Courts Access to Justice Program, February 2011-April 2011
     Public Service Graduate Fellow for Consumer Credit Project
         • Appeared before judges, interviewed and prepared clients.
         • Filed for discovery orders and hearings to contest adequacy of service.
         • Negotiated with opposing counsel and finalized settlement agreements favorable to clients.
     New York State Supreme Court, May 2009-November 2009
     Law Clerk for the Honorable Emily Jane Goodman
         • Drafted memoranda and opinions on myriad legal questions for the Judge.
         • Conducted pre-trial conferences, led settlement conferences and assisted the Judge at trial.
         • Ensured attorneys complied with court rules concerning settlements.
         • Performed legal research for cases on Judge Goodman's docket.
     Kennedy, Jennik & Murray P.C., May 2008-August 2008
     Law Clerk
         •   Drafted complaints, answers, arbitration briefs and amendments to pension trusts.
         •   Researched and prepared memoranda on state and federal labor law cases.
         •   Supported partners at client interviews, client meetings, negotiations and arbitrations.
         •   In charge of summarizing and highlighting legal changes relating to the Delphi bankruptcy.
         •   Assisted in negotiations with Delphi to implement reorganization plans.
     Office of Manhattan Borough President Scott Stringer, October 2006-March 2007
     Communications Department
         • Tracked press coverage, compiled press packets and planned for Community Board meetings.
         • Digitalized and expanded database of media sources used by the communications department.
     Middle School Teacher, P.S. 334 and M.S. 245, September 2004-June 2006.
        • Taught 6 th and 7th grade biology, chemistry and physics and 8 th grade Earth Science.
